DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-7 are pending.
The applicants have amended the claims to address the rejections including issues under 112 and the rejections based upon prior art references.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
The applicants have amended the dependent claims to address the previous 112 rejection of the claims.  The amendment having corrected the issue and thereby the previous rejection of the claims based upon 35 USC 112 are now withdrawn.
The applicants have amended the claims with the further additional features from now canceled claim 2 into parent claim 1 and further with the additional  feature of the nozzle being configured to be applied with a voltage to form an electrical field around the nozzle.  The applicants further argues the Tajiri reference does not pertain to the electrospinning apparatus as the reference does not teach of the electrical field feature.
Here, it is noted that the changes along with the features regarding the flow path and of the voltage applied to the nozzle is noted, in this regards, the features are taught in Toyada in the rejections as shown below.  The features of the Toyada reference would address the features of the flow passage, and the Toyada reference being relevant as it .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0202074) in view of Toyada (US 2016/0168755).
In regards to claim 1, Uchida teaches of an electrospinning head comprising: 
a head main body (22) in which a storage hollow capable of storing a material liquid is formed in the inside; 
and 5a nozzle made of an electrically conductive material (see teaching of connector (21) and nozzle (20) being of conductive material, see stainless steel [0028], [0032]) and projecting from an outer peripheral surface of the head main body, a flow passage which communicates with the storage hollow being formed inside the nozzle, and an ejection port (20a) of the flow passage being formed at a 10projecting end of the nozzle from the head main body, the nozzle being configured to be applied with a voltage to form an electrical field around the nozzle (the voltage applied via power supply 4, see [0054] and Fig. 1), wherein the nozzle comprises: 

    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale

a first extending portion (see connector 21) that constitutes a connecting portion to the outer peripheral surface of the 15head main body, a part of the first extending portion excluding the flow passage having a first volume; 
and a second extending portion (see nozzle 22) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the second extending portion along the projection direction being smaller than that of the first extending portion.
(see size differential of the diameters between the portions 21 and 20, Fig. 1)  
Joo does not teach of “a cross section of the flow passage is substantially constant in a direction which the flow passage extends”.
Here in Toyada, which also pertains to electrospinning, see [0002] and [0012], the nozzle assembly 21 includes a nozzle 20 with front portion 210 and a support 22 that is located to the rear as seen in Figs. 4 and 10, the nozzle extending through the portions and having a constant dimension particularly as it extends along the length from the rear portion to the front end of the nozzle and thereby a constant flow path cross section as it traverses across the length.  Further, Toyada does teach of a voltage that is applied to the nozzle, see [0030], and Figs. 4 and 10.
	It would have been obvious for one of ordinary skill in the art to modify the flow passage of Uchida with the substantially constant flow passage cross section in the direction of the flow of the passage as it extends along the nozzle as taught by Toyada as this is a known nozzle design for the flow path used in electrospinning and this is a substitution of one known element (flow passage design) for another to obtain predictable results.

25In regards to claim 7, an electric power source that applies a voltage to the nozzle of the electrospinning head.  See Uchida, Fig. 1, power supply that provides a voltage to the nozzle, main body, and connector, see [0054].

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2014/0353882) in view of Toyada (US 2016/0168755).
In regards to claim 1, Joo teaches of an electrospinning head comprising: 
a head main body (104) in which a storage hollow capable of storing a material liquid is formed in the inside; 
and 5a nozzle (105) made of an electrically conductive material (see in [0090], nozzle components can be “stainless steel, brass, bronze, or the like”) and projecting from an outer peripheral surface of the head main body, a flow passage which 

    PNG
    media_image2.png
    667
    737
    media_image2.png
    Greyscale

a first extending portion (109) that constitutes a connecting portion to the outer peripheral surface of the 15head main body, a part of the first extending portion excluding the flow passage having a first volume; 
and a second extending portion (106b) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the second extending portion along the projection direction being smaller than that of the first extending portion.  
(See in Joo, elements 105, 109, 904; Figs. 1, 3, 9)
Joo does not teach of “a cross section of the flow passage is substantially constant in a direction which the flow passage extends”.
Here in Toyada, which also pertains to electrospinning, see [0002] and [0012], the nozzle assembly 21 includes a nozzle 20 with front portion 210 and a support 22 that is located to the rear as seen in Figs. 4 and 10, the nozzle extending through the portions and having a constant dimension particularly as it extends along the length from the rear portion to the front end of the nozzle and thereby a constant flow path cross section as it traverses across the length.  Further, Toyada does teach of a voltage that is applied to the nozzle, see [0030], and Figs. 4 and 10.
It would have been obvious for one of ordinary skill in the art to modify the flow passage of Joo with the substantially constant flow passage cross section in the direction of the flow of the passage as it extends along the nozzle as taught by Toyada as this is a known nozzle design for the flow path used in electrospinning and this is a substitution of one known element (flow passage design) for another to obtain predictable results.

25In regards to claim 7, an electric power source that applies a voltage to the nozzle of the electrospinning head.  See Joo, Fig. 2, see HV that supplies voltage 211 to the nozzle component, see [0073].

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Toyada as applied to claim 1 above, and further in view of Kim (US 8178029).
5In regards to claim 3, the electrospinning head according to claim 1, wherein a thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is smaller than that of the first extending portion.  
Uchida does not clearly teach of the thickness of the second extending portion being smaller than that of the first extending portion.
In this regards, of a related nozzle in the electrospinning arts (see Kim Figs.1 and 4 that teaches connection of voltage to the nozzle), Kim teaches of the concept of the thinner walls for the extended portion of the spinneret 102, nozzle 104, see Figs. 2a, 2b, see marked up version of Fig. 2B below.

    PNG
    media_image3.png
    572
    651
    media_image3.png
    Greyscale

The arrangement Kim being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.	
It would have been obvious for one of ordinary skill in the art to modify the walls of Uchida in view of Toyada with the thickness as taught by Kim of alternate nozzle designs that can be incorporated into the electrospinning device.

10In regards to claim 4 (dependent upon claim 3), wherein the thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to the projecting end of the nozzle.  
(The claim is interpreted as having uniform wall thickness in the second extended portion.)  Here, see Uchida, element 20, of this feature.  Further, as seen in Toyada, the wall thickness as established in the portion near the front end 20a of the nozzle in Toyada, see marked up Fig. 4 below, is having a uniform wall thickness.

    PNG
    media_image4.png
    443
    909
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to further modify the walls of Uchida in view of Toyada and Kim with the walls having uniform thickness in the respective portions as this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 5 (dependent upon claim 4), 15wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to a connecting portion connecting to the second extending portion.  
(The claim is interpreted as having uniform wall thickness in the first extended portion.)  Here, see Uchida, element 21, of this feature, and of the Toyada reference with the extending portion.
It would have been obvious for one of ordinary skill in the art to further modify the walls of Uchida in view of Kim with the walls having uniform thickness in the respective portions as this is combining prior art elements according to known methods to yield predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida ‘074 in view of Toyada and Kim as applied to claim 4 above, and further in view of Uchida (US 2017/0145594).
In regards to claim 6, 20wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle decreases as an area in the first extending portion becomes closer to the connecting portion connecting to the second extending portion.  
	The Uchida ‘074 and Kim references do not teach of the thickness of the first extending portion decreasing from the connecting portion to second extending portion.
In this regards, it is known in the nozzle features of the same field of endeavor, as seen in Uchida ‘594 that teaches of the wall thickness as it slopes in the first portion, see 10, 10B, Fig. 2B.

    PNG
    media_image5.png
    332
    354
    media_image5.png
    Greyscale

The arrangement of Uchida ‘594 being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.	
Here, it would have been obvious for one of ordinary skill in the art to modify the nozzle of Uchida ‘074 in view of Toyada and Kim with the decreasing wall thickness as taught by Uchida ‘594 as a known alternative flow passage design of the nozzle as this is a simple substitution of one known element for another (thicknesses and shape of the nozzle) to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744